 



Exhibit 10.7

      (WICHITA CLUTCH LOGO) [b68970ahb6897002.gif]   (LOGO)
[b68970ahb6897003.gif]

2007 — 2010
Agreement Between
Wichita Falls Facility
Warner Electric, LLP
&
International Association of Machinists & Aerospace
Workers A.F.L. — C.I.O. and Aeronautical Industrial
District Lodge 776
Local Lodge 2771

Page 1 of 64



--------------------------------------------------------------------------------



 



Table of Contents

         
1. Article 1 - Recognition
  Page 3
 
       
2. Article 5 - Hours of Work & Overtime
  Page 6
 
       
3. Article 6 - Seniority
  Page 9
 
       
4. Article 7 - Leave of Absence
  Page 17
 
       
5. Article 8 - Grievance Procedures & Arbitration
  Page 18
 
       
6. Article 9 - Vacation
  Page 21
 
       
7. Article 10 - Holidays & Paid Personal Time Off
  Page 25
 
       
8. Article 12 - Group Insurance
  Page 26
 
       
9. Article 13 - Wages
  Page 28
 
       
10. Article 16 - Safety & Health
  Page 32
 
       
11. Article 27 - Term of Agreement
  Page 41
 
       
12. Addendum B - Job Classifications
  Page 42
 
       
13. Wage Rate Structure
  Page 43
 
       
14. Addendum F - Retirement & Savings Plan
  Page 47
 
       
15. Addendum G - 2nd Shift
  Page 49
 
       
16. Addendum L - Severance Pay
  Page 57
 
       
17. Plant Rules & Regulations
  Page 58

Page 2 of 64



--------------------------------------------------------------------------------



 



Agreement
This agreement has been made and entered into this 13th day of August 2007, by
and between the Wichita Falls Plant, Warner Electric LLC. Wichita Falls, Texas,
hereafter referred to as the “Company”, and the International Association of
Machinists and Aerospace Workers, AFL-CIO, and Aeronautical Industrial District
Lodge 776, Local Lodge 2771, hereafter referred to as the “Union”.
The purpose of this agreement is to set forth terms and conditions of
employment, to prevent interruptions of work and interference with the efficient
operations of the Company’s business, to secure fair and prompt disposition of
grievances, to establish satisfactory working conditions, hours of work and
wages for employees covered by the agreement, and generally to promote sound
labor-management relations.
NOW THEREFORE, IT IS AGREED AS FOLLOWS
Article 1
Recognition
1.1 The Company recognizes the International Association of Machinists and
Aerospace Workers, AFL-CIO, and Aeronautical Industrial District Lodge 776,
Local Lodge 2771 as the sole authorized representative for the purpose of
collective bargaining with respect to rates of pay, hours of employment, and
other conditions of employment for all employees generally engaged in the
manufacturing, maintenance, and production at the Wichita Falls Plant, located
at 2800 Fisher Road, Wichita Falls, TX. 76302
This agreement does not cover supervisory forces as defined by the laws of the
United States, nor does it include office clerical employees, office janitors,
technical employees, drafters, drafting room employees, a Working Supervisor on
the second shift and one on the third shift as defined in paragraph 1.3 of this
article, and accounting employees or outside service personnel.
1.2 The term employee or employees when used in this agreement shall refer to
those employees within the bargaining unit employed by Wichita Falls Plant
located at 2800

Page 3 of 64



--------------------------------------------------------------------------------



 



Fisher Road, Wichita Falls, TX. 76302
1.3 The provisions of this agreement shall not prevent supervisors from
performing work when necessary in the performance of their regular duties.
However, except for the second and third shift-working supervisors, it shall be
considered a violation of this agreement for any supervisor to perform work
covered by the agreement, which takes more than twenty (20) percent of his/her
time on any day or any one shift. Except for the second and third shift working
supervisors, in no event shall the supervisors be permitted to continue for a
period in excess of five (5) consecutive days, except when bargaining unit
people are not available to do the work due to reasons beyond the Company’s
control.
The Company may have a working supervisor on the second and third shifts until
there are ten (10) bargaining unit people on second shift, and five
(5) bargaining unit people on third shift, at which time they will become full
time supervisors and subject to the limitations above.
The second and third shift working supervisors shall be permitted to perform
bargaining unit work, but not to exceed twenty (20) hours per week excluding the
staging of parts and unplanned absences. Overtime work performed when all
qualified employees on such shift have been offered the overtime assignment
shall also be excluded from the twenty (20) hour limitation.
1.4 Non-bargaining unit employees shall have the right to set up automatic
machines in the plant; and may spend a reasonable amount of time in the
introduction of any new technology in the plant; and, in the case of
supervisors, the time consumed in doing this shall not be considered in arriving
at the twenty (20) percent.
Article 2
Management Rights
All rights of management not specifically limited by the provisions of other
articles of this agreement are retained by the Company, including, but not
limited to, the right to plan, direct, and control all the operations or
services to be performed; to assign and transfer employees; to schedule the
working hours; to hire and promote; to demote; to suspend, discipline or
discharge for just cause; to relieve employees from duty because of lack of work
or for other legitimate reasons; establish, revise and enforce shop rules and

Page 4 of 64



--------------------------------------------------------------------------------



 



regulations; to introduce new job classifications, methods, materials, equipment
or facilities; to establish and revise appropriate machine speeds and feeds and
other job specifications; to establish and enforce production standards; to
determine the process of manufacturing and assembling; to decide and determine
all matters affecting designing and engineering; to determine and control all
materials, semi-manufactured and/or finished products which may be incorporated
in the products manufactured; to determine the price at which the products of
the Company may be sold; to determine which products to manufacture; to
determine the location of the work force; and to determine any other policy or
practice which is customarily or usually left to management of a Company.
The Company shall also have the right to establish, maintain, and enforce
reasonable rules and regulations to maintain order and efficiency in its plants,
it being understood and agreed that such rules and regulations shall not be
discriminatory nor inconsistent or in conflict with the provisions of this
Agreement. The Company shall furnish the Union with a written copy of all such
rules and regulations and all changes therein. Except when health and safety of
employees create an emergency requiring sooner effort, changes in existing rules
and regulations, as well as new rules and regulations promulgated by the
Company, shall not become effective until three (3) work days after copies
thereof have been furnished to the Union and posted on the Company’s bulletin
boards. The Company reserves the right to add, delete, or amend any rule and
regulation at such time as is necessary to maintain proper Company policies and
employee relations.
Article 3
No Strike — No Lockout
3.1 No Strike — The Union agrees that during the life of this Agreement there
shall be no work stoppage, shutdown, or strikes of any nature. The grievance and
arbitration procedure shall be the sole means of settling contract disputes
between the employees and/or the Union and the Company. Provided however, that
the restriction against strikes and lockout activity as set forth in this
Article shall not apply to the Company or the Union if the other party refuses
to abide by an arbitrator’s lawful award rendered in accordance with this
Agreement. An employee who aids, assists, or participates in any interruption of
production during the life of this Agreement shall be subject to immediate
dismissal from the employ of the Company.
3.2 No Lockout — The Company agrees not to lockout employees during the life of
this Agreement. A layoff or shutdown for business reasons (including taking
inventory) shall

Page 5 of 64



--------------------------------------------------------------------------------



 



not be construed as a lockout.
Article 4
No Discrimination
4.1 The Company and the Union recognized their respective responsibilities
concerning Presidential Executive Orders and Federal and State Legislation
regarding Equal Employment Opportunity requirements.
4.2 In recognition of the practical and moral values of these responsibilities,
the parties hereby affirm these commitments not to discriminate because of race,
color, religion, national origin, sex, handicap, age, ancestry, or having been a
Vietnam Veteran.
4.3 The Company and the Union mutually agree not to discriminate against any
employee because of membership or non-membership in the Union. The Company
recognizes and will not interfere with the rights of the employee to become a
member of the Union and will not coerce or intimidate such employees from
becoming members of the Union. The Union agrees it will not solicit employees to
become members of the Union on Company time, and it further agrees it will not
in any way seek to coerce or intimidate employees into joining the Union at any
time.
4.4 Any reference in this Agreement or other documents executed by the parties,
relating to employees of either sex shall be considered as being equally
applicable to employees of both sexes.
Article 5
Hours of Work & Overtime
5.1 Nothing in this Agreement is to be construed as an obligation on the part of
the Company to employ any person or persons for any definite period of time. The
provisions of this article shall not be construed as a guarantee of any number
of hours of work per day or per week, nor as a limitation upon the Company’s
right to schedule more or less hours per day or week as in it’s judgment the
operations of the plant requires. Overtime shall not be paid more than once for
the same hours worked and hours for which an overtime

Page 6 of 64



--------------------------------------------------------------------------------



 



premium is paid shall not be used in computation made for the purpose of
determining whether premiums are to be paid for other hours. There shall be no
pyramiding of overtime premiums.
5.2 The normal workweek shall consist of five (5) consecutive workdays, Monday
through Friday. The normal workday shall consist of eight (8) consecutive hours
excluding a one-half (1/2) hour unpaid lunch period.
5.3 For payroll purposes, the workweek shall be a seven (7) consecutive day
period starting at 11:00pm on Sunday. For payroll purposes, the workday shall be
the twenty-four (24) hour period beginning at 12:01 A.M. each day. All employees
covered by this agreement shall be paid weekly and the Company agrees not to
withhold more than one (1) week’s pay.
5.4 The Company shall have the right from time to time to adjust the normal
shift starting times by department between 6:00am and 8:00am for the first
shift, between 2:30pm and 4:30pm for the second shift and between 10:00pm and
12:00am for the third shift. When all employees in a department are not affected
by a change in shift hours, the Company will first solicit volunteers.
5.5 Scheduled starting and quitting times for employees accepting daily overtime
assignments shall be at the discretion of the Company.
5.6 Distribution of Overtime. Both parties agree that it is fair to make every
reasonable effort to divide overtime work, so far as practical within each job
classification, department and shift based upon the qualifications of the
employee to perform such work without displacing the employees normally
performing that work during the normal work week. Saturday and Sunday will not
be construed as part of the normal workweek except in the case of mandatory
overtime. An employee wishing to be removed from the voluntary overtime offer
list can request an Overtime Refusal Form from his Supervisor. After completing
and turning said form in to his Supervisor, the employee will not be asked for
overtime until such time that employee requests to be asked, in writing, to
their Supervisor. As the employee’s name comes up on the overtime roster they
will be charged as refused overtime.
The Company shall require each supervisor to keep a record of each employee
working under his direction who is offered overtime and does not work the
overtime offered. The Company shall maintain overtime records by department,
classification and shift. As an

Page 7 of 64



--------------------------------------------------------------------------------



 



individual’s name comes up on the overtime tally, he will be charged such
overtime, whether or not he accepts the assignment. Employees absent from work
and receiving pay from the Company will not be charged for overtime hours.
Sickness, Accident and Workers Compensation excluded. Employees can only be
charged overtime hours for the number of hours offered to them. The shop
committee shall at all reasonable times have access to overtime records, and
will be given a copy upon request. Hires, rehires, or employees who change job
classifications or shifts shall be assigned the average hours charged to the
employee already in the classification, department, and shift. It is understood
that beginning with the effective date of this agreement and each contract
anniversary thereafter, all overtime records will be reset to zero.
Every effort will be made to make overtime assignments outside of departments to
qualified employees lowest on the overtime tally, but only after department and
shift requirements have been met. Overtime worked in other job classifications,
departments, or shifts shall be charged to the employee on the overtime record.
5.7 It is agreed that in the event of change in the starting or ending time of a
shift, the Company will notify the affected employees in such department during
the preceding shift of such change. When the Company changes the scheduled
report time for the beginning of a shift and the first day of the work week
results in the starting time of the new week overlapping into the last day of
the previous work week nothing in this article is to be construed to require the
Company to pay overtime because of this overlap. Provided further however, if at
the start of a new work day at 12:01 A.M. and an employee is already working,
and at that time is being paid an overtime rate by reason that he had worked in
excess of eight (8) hours or ten (10) hours during the work day immediately
preceding, he shall continue to receive the appropriate overtime rate and not
have pay reduced because of the advent of the new work day. For pay purposes a
new work day will be established only after the employee leaves the premises.
When a department or part of a department is scheduled to work on Saturday the
employees involved will be notified, in all cases possible, before the end of
the shift on Thursday. Thereafter changes necessary will be made as soon as
practical. Employees will not be charged for any weekend overtime hours refused
if the hours were offered after the end of their shift on Thursday. Employees
may refuse daily and Saturday overtime, provided however that in the event no
qualified employee(s) accepts such overtime work, qualified employees in that
job classification, department, and shift affected having the least overtime
charged shall work the assigned overtime. As an option, qualified employees as
determined by the Company in other classifications and on the same shift may be
assigned the overtime assignment. Employees may refuse overtime on Holidays and
on Sunday.
Employees failing to work accepted weekend overtime hours will be subject to
Plant Rule # 43.

Page 8 of 64



--------------------------------------------------------------------------------



 



To provide opportunity for others to work in the place of employees who may not
desire to do so, an employee when contacted about working overtime shall give a
“Yes” or “No” answer within thirty (30) minutes. Employees will not be charged
for any overtime hours refused if the hours were offered within the final one
half hour of their shift.
5.8 Overtime Premium (1 1/2) Overtime Premiums of time and one-half (1 1/2) of
the straight time hourly rate shall be paid as follows:

  A.   For all hours worked in excess of eight (8) hours in any one (1) workday.
    B.   For all hours worked in excess of forty (40) hours in anyone
(1) workweek.     C.   For all hours worked by an employee on Saturday in any
workweek.

5.9 Double-time Premium (2) Overtime premiums of two (2) times the straight time
hourly rate shall be paid as follows:

  A.   For all hours worked by an employee on Sunday in any workweek.     B.  
For all hours worked in excess of ten (10) hours in any one (1) workday.     C.
  For all hours worked on days defined as Holidays under this Agreement, except
when such hours are part of a shift commencing on the one day and carrying over
into the Holiday.

Article 6
Seniority
6.1 The term “seniority” as used in this contract is hereby defined as the
length of an employee’s continuous service with the Company dating from his last
date of hire. When two (2) or more employees have the same seniority date, this
seniority shall be determined by a toss of a coin. The Chairman of the Grievance
Committee shall be given an updated plant-wide seniority list of employees upon
request at least every six months.

Page 9 of 64



--------------------------------------------------------------------------------



 



6.2 Probationary Period. A new employee, including an employee who is rehired
after a break in continuity of service with the Company, shall be regarded as a
probationary employee until he has completed two (2) months of service with the
Company following the day of his last date of hire. During the probationary
period an employee may be discharged for any cause whatsoever and shall have no
recourse or right to grieve against such discharge. Upon successful completion
of the probationary period, the employee shall have seniority status and will be
considered a seniority employee.
6.3 Loss of Seniority. The seniority status and continuous service of an
employee shall be terminated for any of the following reasons:

  A.   Resigns, quits, or retires.     B.   Discharged for just cause.     C.  
Absent due to layoff for a period not to exceed the length of service at the
time of layoff, or two (2) years, whichever is less.     D.   Fails to respond
to a recall from layoff within seventy-two (72) hours (excluding Saturdays,
Sundays, and Holidays) following the date of receipt of notice of recall. Notice
by the Company shall be sufficient if given by certified mail, return receipt
requested, and sent to the employee’s last known address. Recalled employees who
intend to return to work must contact the Plant Manager / Human Resources
Representative or their Designee within a three (3) day period to make his
intentions known to the Company. Such employee may have five (5) additional days
if he has been reemployed and the employer requires a quit notice. Evidence of
the need for this five (5) day extension may be required. Such employees who
fail to report by the end of the time period will be removed from the seniority
roster.     E.   Absence due to sickness or injury including on the job injuries
as follows:

      Seniority at Time of Illness or Injury   Time Limit  
Less than six (6) months
  Three (3) months
Six (6) months but less than one(1) year
  Six (6) months
One (1) year but less than two (2) years
  Twelve (12) months
Two (2) years or more
  Twenty Four (24) months

Page 10 of 64



--------------------------------------------------------------------------------



 



  F.   Fails to report to work following the conclusion of an approved leave of
absence or vacation.     G.   Fails to report or contact the Plant Manager /
Human Resources Representative or their Designee within one (1) workday after
having been released from the doctor, provided however a reasonable amount of
time for reporting to work will be given if unusual circumstances exist and the
employee has contacted the Plant Manager / Human Resources Representative or
their Designee.

6.4 Departments as currently constituted are:
07 Assembly
30 Mesur-Fil Cell
44 Machine Shop
54 Maintenance
81 Shipping/Receiving/Warehouse
00 Helper
6.5 In all cases of promotion, permanent transfer, layoffs, and recalls of
employees who have been laid off because of lack of work, the following factors
shall be considered:

  A.   Seniority     B.   Ability and qualifications to perform the work
skillfully and efficiently.

When factor B. is relatively equal, seniority shall govern.
6.6 Bidding. When the Company establishes a new job and/or determines that a
permanent vacancy exists in a job classification other than Group Leader,
Journeyman or Helper, the resulting job vacancy will be filled in accordance
with the following section:

  A.   When a permanent job vacancy exists, notice of such jobs will be posted
on the main bulletin boards for three (3) working days (72 hours) not including
Saturdays, Sundays and Holidays. The posting will set forth the date posted,
time posted, job title, number of openings, shift, and the rate range for the
job. A permanent job vacancy will exist when a job is expected to be needed for
a period of at least sixty (60) consecutive calendar days.     B.   During the
three (3) days that a job is posted, eligible bidders must contact the

Page 11 of 64



--------------------------------------------------------------------------------



 



      Human Resources Department to have their name placed into consideration
for the jobs. Employees who are on vacation may contact the Human Resources
Department prior to leaving on vacation and file a written advanced bid. The
advanced bid will only be good for the specific job classification that the
employee indicated on his advanced bid.

Eligible bidders are employees who have completed their probationary period
prior to the posting of the job and who have not been a successful bidder for
the last six (6) months. This six (6) month restriction shall be reduced to
sixty (60) days only for the purposes of shift bids within the employee’s
existing job classification.
6.7 Job Bidding Award. Each job will be awarded in accordance with seniority and
ability and qualification to perform the job skillfully and efficiently as
described earlier in this article, however, in the following sequence:

  A.   First preference for a vacancy shall be given to the eligible bidder
within the same classification and department regardless of shift.     B.  
Second preference for a vacancy shall be given to the eligible bidder within the
same department but in a different classification, and or shift.     C.   Third
preference for a vacancy shall be given to the eligible bidder from any other
department, classification, and or shift.

     When qualifications are equal seniority shall govern.
No employee shall be awarded any job unless the minimum job requirements have
been met.
Minimum requirements are basically defined as education and/or experience
sufficient to learn and perform the defined duties of the specific
classification. The purpose is to teach the skills of the job and not the basics
necessary to understand them.
A time limit for announcing a job award after closing the bids will be fourteen
(14) calendar days; but should extenuating circumstances arise, vacations, shift
differences, etc. and should this be required, the Chairman of the Shop
Committee will be notified.
Journeyman positions are not posted, but any employee wishing to request a
Journeyman Classification will be required to submit a Journeyman Request Form
to their supervisor. After having received said form, the supervisor will give
an answer in writing, of approved, denied, or show proficiency, to the
requester. The answer shall be given within fourteen

Page 12 of 64



--------------------------------------------------------------------------------



 



(14) calendar days or the request will be considered approved.
A time of up to sixty (60) calendar days will be given to arrange for the
testing of any discrepancies (Special arrangements may be mutually agreed upon
by the Company and the Union to allow for showing of proficiencies by
employees.) After being approved for the Journeyman Classification an employee
will have a sixty (60) day trial period for this classification. If an employee
fails to perform skillfully and efficiently they will be moved back to their
prior classification.
Only one request may be submitted in any six (6) month period. Requests for the
training to achieve this classification will be accepted, but will be provided
as workloads permit or by special arrangements agreed upon by the Company and
the Union.
Helper positions are not posted when an opening is deemed by the Company to
exist. Should an employee desire a helper job, the employee should make a
request in writing to the Plant Manager / Human Resources Representative or
their Designee for consideration.
In the event that the Company is unable to fill the vacancy pursuant to the
provisions of the bidding procedure, the Company may fill the vacancy by
offering it to other employees or by hiring a new employee. A vacancy that
remains unfilled for three (3) months shall be considered cancelled. However,
should an applicant be offered a job prior to the expiration date but report to
work after, it shall not be deemed a violation of the agreement. Also vacancies
that are being held awaiting trainees to finish school are not subject to this
provision.
Employees that are awarded jobs and are unable to perform them skillfully and
efficiently shall be removed from the job classification. They will be placed in
their previous job classification if placement is made within two (2) months of
the job award. This shall not apply for any reasons except where employees are
unable to perform skillfully and efficiently. Provided further however, both
parties agree that employees are required to continually perform skillfully and
efficiently in their job classification.
An employee who has been awarded a job will be moved into the job on a Monday
following the award as soon as it is practical for the Company to do so. If it
is not practical for the Company to transfer the employee to the awarded job
within fourteen (14) working days after it has been awarded, the employee will
be officially transferred with a rate adjustment if appropriate and then
temporarily loaned to his old job until he can be replaced.
When an employee is awarded a job from one job classification to another job
classification he shall take all of his seniority to the new job classification.

Page 13 of 64



--------------------------------------------------------------------------------



 



6.8 Layoff. In the event of a reduction in the working force of a job
classification, employees working within the job classification, department, and
shift affected shall be displaced in reverse order of seniority.

  A.   Employees displaced in accordance with this section may elect to be laid
off, or in the alternative, shall bump other least senior employees as follows:

  1.   The displaced employee shall bump the least senior employee working in
the same job classification and department on another shift. If there is no one
to bump, then,     2.   He shall bump the least senior employee regardless of
shift in an equal rated job classification in any department provided he has
successfully held such job with the Company for a period of not less than three
(3) months (the classification of the employee to be bumped). A ten (10) working
day trial period will not be required if the classification had been held as
stated. If not successful above, the displaced employee shall be given an
opportunity to bump a less senior employee in any department or classification
in which they have the ability to perform the minimum duties of that job. If
there is a dispute as to employee’s ability to perform the job, it will be
resolved by the Plant Manager / Human Resources Representative, Committee
Chairman and employee prior to the bump. If the bump is allowed, a ten
(10) working day trial period will be given and if the employee fails to
demonstrate to the Company the ability to perform the job they shall then
relinquish all rights to any other bumping option other than a less senior
employee in the helper classification.

  B.   In no event will an employee be allowed to bump upward.     C.   The
Company shall give at least seven (7) calendar days notice to employees that are
to be laid off, provided however that this applies only to the original
employee(s) and not to employees that may be bumped as a result of the announced
layoff. The Union will be given a list of the original employees to be laid off
and also a list of successive laid off employees.     D.   Employees who leave
the Company area after being told of the layoff without making their bumping
plans known to their supervisor or the Plant Manager / Human Resources
Representative will be considered to have elected to be placed on layoff and
that they will not exercise bumping.     E.   When an employee terminates for
any reason, or when an employee requests tools

Page 14 of 64



--------------------------------------------------------------------------------



 



to be removed from Company premises, that portion of the tools that are being
purchased on a payroll deduction basis by the employee will be released only to
the extent that the tools have been paid for by the person. If only a portion of
the tools have been paid for at layoff or termination, only that portion of the
tools may be removed from the Company premises.
6.9 Recall. An employee who is laid off from his/her original job due to a
reduction in force will be placed on a list for recall maintained by job
classification and department in seniority order for a period not to exceed the
length of service at the time of layoff, or two (2) years, whichever is less.
Benefits will be reinstated the first (1st) of the month after recall.
In the event that a job within a classification, department, and shift needs to
be filled after a reduction in force, the senior eligible employee as defined in
Article 6.8 “Layoff”, section A, paragraph 2, will be recalled first.
If an employee who has bumped to another job is a successful bidder, he loses
all rights to his original job before the layoff.
An employee may not elect to remain on a job that was gained by bumping if he is
recalled to his original job unless there is no one to be recalled, and he would
not be blocking the return of a laid off employee.
At the time of the notice of layoff, if an individual elects not to bump, but
accepts layoff instead, he shall have the right to return to his last level job
or any higher rated job he previously held when recall occurs. He shall have no
other recall rights.
6.10 Five Day Transfers. The parties recognize that from time to time
disruptions caused by but not limited to the following: Absenteeism, vacations,
shortages of materials, critical customer order, meeting delivery dates may
necessitate the transfer of employees from their regular jobs to other jobs, on
a temporary basis. First, qualified volunteers (as determined by the Department
Manager) will be accepted by the Company and if additional employees are needed,
then the employees will be selected with due regard to their seniority status.
The parties recognize that seniority is a factor for consideration when a
temporary transfer is to be made; however, the parties also recognize that from
a practical point of view because of numerous such transfers necessary for
efficient operation, seniority may not always be accommodated.
The five (5) day limitation shall not apply to a temporarily transferred
employee who has replaced an employee who is absent or on light duty until the
replaced employee returns to full duty. This period of time also does not apply
when employees temporarily fill jobs

Page 15 of 64



--------------------------------------------------------------------------------



 



that the Company is in the process of filling permanently by job posting or
recall from layoff.
Helper classified employees can be temporarily transferred for a maximum of
sixty (60) days where there is no working employee present. Qualified
transferred helpers (as determined by the Department Manager) will receive
payment equal to the minimum rate of the classification of the employee normally
performing the work. Unqualified transferred helpers (as determined by the
Department Manager) will be considered as “in training” and receive payment
equal to the minimum rate of the lowest classification in that department. Once
the transferred helper becomes qualified (as determined by the Department
Manager) payment will be equal to the minimum rate of the classification of the
employee being assisted or normally performing the work.
Employees temporarily transferred to other jobs will continue to receive their
regular rate of pay or the minimum of the rate range, to which they are
transferred, whichever is higher. In no event will the employee’s rate of pay be
lowered while temporarily transferred.
6.11 Extended Transfers.
Employees may be temporarily transferred for a maximum of thirty (30) calendar
days to any shift in order to complete special projects or start a new shift.
Employees may also be transferred, on a voluntary basis, to other departments
for a period of not more than sixty (60) calendar days. In cases of equal
qualifications, seniority will apply.
Employees temporarily transferred to other jobs will continue to receive their
regular rate of pay or the minimum of the rate range, to which they are
transferred, whichever is higher. In no event will the employee’s rate of pay be
lowered while being extendedly transferred.
In all cases, the Union will be notified in advance of all such transfers.
6.12 Temporary Employees — The Company may hire one (1) temporary employee at a
time to replace employees on vacation or medical leave of absence. The temporary
employee could work only three (3) months each calendar year. The temporary
employee would be paid the minimum rate of the classification of the employee
they are replacing. The temporary employee shall not be eligible for any
benefits provided in this agreement with the exception of scheduled holidays
during their employment at the Company. Any exceptions to the above will be made
by mutual agreement of the parties.

Page 16 of 64



--------------------------------------------------------------------------------



 



Article 7
Leave of Absence
7.1 Any employee covered by this agreement desiring a leave of absence on
account of ill health, personal business or for any other good cause upon making
application to the Plant Manager / Human Resources Representative or their
Designee may be granted a leave of absence up to thirty (30) days and the
Company may extend such leave upon request of the employee for good cause.
Should any employee on leave of absence engage in any other employment he shall
be terminated. A copy of all approved leaves of absence will be given to the
Chairman of the Grievance Committee.
7.2 Local Union Business. For the purpose of attending conventions, conferences,
meetings, and other usual and proper functions of the Union, a leave of absence
without pay not to exceed two (2) weeks, unless otherwise agreed to by the
parties, shall be granted to Union members provided written request is made to
the Plant Manager / Human Resources Representative or their Designee as far in
advance as possible and not more than one employee from a single department is
gone at the same time.
7.3 Employees who are appointed to non-bargaining unit jobs with the Company
after August 14, 1983, and who the Company thereafter decides to reassign to the
bargaining unit must be reassigned within one (1) year from the date of
appointment to the non-bargaining unit position. Such a non-bargaining unit
employee who does not return to the bargaining unit on or before the end of one
(1) year will be credited only with the seniority accumulated prior to leaving
the bargaining unit.
7.4 The Company and the Union agree to adhere to applicable Federal laws
governing leaves of absence for employees on military service.
7.5 Employees with at least five (5) years of service who are selected or
appointed to a full-time office of the Union shall, upon advance written notice,
be granted a leave of absence not to exceed one (1) year. Such leave may be
renewed provided a written request for the extension is submitted to the Company
within thirty (30) days prior to the completion of each year of leave. Such
employee will continue to accumulate only his seniority while on such leave and
any economic benefits will not continue nor accrue during

Page 17 of 64



--------------------------------------------------------------------------------



 



said absence. Not more than one employee shall be granted such leave of absence
at a time.
Article 8
Grievance Procedures & Arbitration
8.1 Method of Adjusting Grievances. For the purpose of this Agreement, a
grievance is defined as any dispute or difference of opinion between the Company
and the Union or between the Company and any employee covered by this Agreement
involving the meaning, interpretation, or application of the provisions of this
Agreement. When an employee is suspended without pay, he must be discharged or
reinstated by written notice to the employee and the Union within three
(3) workdays after the first day of the suspension. All grievances (except
discharge cases which shall start at Step 2) shall be handled in the following
manner:
Step 1 — Any employee who believes he has a grievance shall first present it
verbally to his immediate supervisor / manager accompanied by his Committeeman
if the employee so desires. If the grievance is not settled satisfactorily and
the Union desires to further process the grievance, the grievance shall be
reduced to writing by the Committeeman and the written grievance shall state the
facts upon which it is based, when they occurred, and the specific section of
this Agreement which has allegedly been violated. Such document must be signed
by the employee who filed the grievance (other than the Committeeman) and must
be presented to the aggrieved employee’s immediate supervisor / manager, by the
Committeeman in person, not mailed, within five (5) working days following the
initial contact with the supervisor / manager. The immediate supervisor /
manager shall respond in writing within five (5) working days to the grievance
and shall furnish a copy of such response to the Committeeman in person, not
mailed.
Step 2 — If the grievance is not settled in Step 1, and the Union desires to
further appeal, a committeeman shall appeal in writing and give the grievance in
person, not mailed, to the Department Manager within three (3) working days
after the answer in Step 1 has been given. A meeting between the Department
Manager and the Committeeman shall be held at a mutually agreeable time. The
Department Manager shall give the Company’s written answer on the grievance to
the Committeeman in person, not mailed, within three (3) working days following
the meeting.
Step 3 — If the grievance is not settled in Step 2 and the Union desires to
further

Page 18 of 64



--------------------------------------------------------------------------------



 



appeal, the Chairman of the Grievance Committee shall appeal in writing and give
the grievance to the Plant Manager / Human Resources Representative or their
Designee in person, not mailed, within three (3) working days after the answer
in Step 2 has been given.
The Plant Manager / Human Resources Representative or their Designee shall
contact the International Representative and a meeting to discuss the grievance
shall be held at a mutually agreeable time. Within five (5) working days
following the meeting the Plant Manager / Human Resources Representative or
their Designee in person, not mailed, shall give the Company’s final written
answer to the Chairman of the Grievance Committee.
If the grievance is not settled in Step 3 above and the Union desires to appeal
the grievance to arbitration, the International Representative of the Union
shall give written notice of the Union’s desire to arbitrate to the Plant
Manager / Human Resources Representative or their Designee within five
(5) working days of the date of the Company’s final answer in Step 3 above.
Such written notice shall identify the specific grievance appealed to
arbitration and the specific section or sections of this Agreement allegedly
violated. If the Company and the Union cannot agree to an arbitrator, the
parties shall send a joint letter to the Federal Mediation and Conciliation
Service requesting said agency to submit a list of five (5) arbitrators,
specifying that such arbitrators be members of the National Academy of
Arbitrators. Upon receipt of such list, the Union and the Company shall strike
two names there from and the arbitrator whose name is not struck shall be deemed
selected and a joint letter of selection shall be sent to that arbitrator. The
party that strikes first will be determined by the Union’s Business
Representative and the Company’s Representative In either case, the joint letter
of selection shall identify the specific issue involved in the grievance and
shall request that the arbitrator select a date for hearing subject to
availability of Company and Union representatives.
The arbitrator shall only have the power and authority to interpret and apply
the provision of this Agreement to the grievance presented and his decision
shall apply only to the specific issue identified in writing to him. The
arbitrator shall have no authority to alter, amend, modify, nullify, ignore, or
add to the provisions of this Agreement. Copies of all arbitration awards shall
be given to the Company and the Union. The award of the arbitrator shall be
final and binding upon the Company, the Union and the employee or employees
involved. The expenses of arbitration shall be shared equally by the Company and
the Union. Other expenses incurred such as preparation of briefs and data to be
presented to the arbitrator and furnishing of witnesses other than employees
shall be borne separately by the respective parties.

Page 19 of 64



--------------------------------------------------------------------------------



 



8.2 Time Limits. No grievance shall be entertained or processed unless it is
submitted to the Company, in writing within five (5) working days of the event
giving arise to the grievance. Any grievance not appealed within the time limits
set forth in each step of the grievance procedure shall be considered settled on
the basis of the last answer given by the Company. Any grievance not entertained
or processed by the Company within the time limits set forth in each step of the
grievance procedure shall be considered settled on the basis of the last action
requested by the Union within the confines of the current agreement. Either
party may request of the other party a reasonable extension of the time limits
as outlined in this section.
8.3 Grievance Investigation and Presentation. The Union shall furnish to the
Company a certified list of elected officers and Committeemen. The Committeemen
shall consist of not more than two (2) employees from the plant on the day
shift.
One Committeeman may be named by the Union for other shifts when at least 8
bargaining unit people are employed on such shift. One of the above day shift
Committeemen will be named by the Union as Chairman of the Grievance Committee.
The Chairman of the Grievance committee shall be permitted to attend the second
step of the grievance hearing if deemed necessary by them and a request is made
in advance by the Chairman of the Grievance Committee to the Plant Manager /
Human Resources Representative or their Designee.
It is the intent and desire of the Company and the Union that the investigation
and discussion of grievances will be conducted in accordance with the grievance
procedure set forth in this article and in a manner which minimizes lost time
and interference with production. Committeemen shall not engage in solicitation
of grievances and shall not leave their workstations without receiving
permission from their immediate supervisors. Upon entering another department,
they shall inform the supervisor of such department of the nature of their
business. The Union agrees that the Company has the right to expect that
supervisors will know the whereabouts of their employees throughout the day.
Accordingly, employees and Committeemen must notify the supervisor prior to
leaving their department or stopping work to discuss grievances. Permission to
leave or stop working will not be unnecessarily withheld. But, critical
production requirements may necessitate the rescheduling of discussion
concerning grievances which do not demand immediate attention.
8.4 The Union will be provided with a copy of any disciplinary action issued to
a bargaining unit employee within the shift that it was issued, or as soon
thereafter as possible.

Page 20 of 64



--------------------------------------------------------------------------------



 



8.5 Notwithstanding, anything herein or in the general body of labor law to the
contrary, it is understood and agreed that any disciplinary action by the
Company after the date hereof shall not be affected by the past practices of the
Company or by any alleged prior inconsistent application of the Company’s rules,
if prior to the date hereof.
8.6 In the event that the Company should discharge or suspend an employee during
the time of this Agreement, and it is thereafter determined by agreement of the
parties or in arbitration that such employee is entitled to compensation for the
period of time (or any part thereof) after such action by the Company, then, in
such case, the compensation due to such employee shall be reduced by the total
of all accrued compensation earned and/or unemployment compensation received.
8.7 The Company agrees to continue the monthly meeting with the first shift
Committeemen and the Plant Manager / Human Resources Representative or their
Designee on the second Tuesday of each month. The date may be changed for each
monthly meeting by mutual agreement between the Company and the Union.
8.8 All grievances including arbitration shall be handled during regular working
hours without loss of time to the Committeeman or directly involved employees.
Article 9
Vacation
9.1 Each employee with one (1) year and less than eight (8) years of continuous
service as of January 1 shall be eligible for two (2) weeks vacation. Employees
with less than one (1) year of continuous service each January 1 shall be
eligible for two (2) weeks vacation after their anniversary date. Each employee
with eight (8) years and less than fifteen (15) years of continuous service as
of January 1 shall be eligible for three (3) weeks vacation. Each employee with
fifteen (15) years and over of continuous service as of January 1 shall be
eligible for four (4) weeks vacation. An employee who during the year after
January 1 reaches eight (8) years shall be eligible for the third week on
January 1 of that same year. An employee who during the year after January 1
reaches fifteen (15) years shall be eligible for the fourth week on January 1 of
that same year. Employees shall schedule their

Page 21 of 64



--------------------------------------------------------------------------------



 



vacation during the calendar year at the time that they are eligible and at a
time that the Company approves.
9.2 An employee who is eligible for vacation benefits shall be paid their
benefits if they leave the Company for any reason whatsoever except quit with no
notice, and provided he has not already received his vacation pay. Employees
that have received a portion of their vacation during the calendar year shall be
entitled to the remainder. Employees that voluntarily quit must give the Company
at least one (1) weeks notice to be eligible to receive vacation pay.
9.3 Vacation pay will be computed on the basis of two (2) percent of the
employee’s previous calendar year’s W-2 wages or 40 hours of straight time pay,
whichever is higher, for each week of vacation eligibility. Work credit shall
not be given for any type of absences including worker compensation.

      Length of Vacation   Vacation Pay 1 Week   2% or 40 Hours whichever is
greater 2 Weeks   4% or 80 Hours whichever is greater 3 Weeks   6% or 120 Hours
whichever is greater 4 Weeks   8% or 160 Hours whichever is greater

Vacation pay for an employee’s first vacation after completing one (1) year of
continuous service shall be computed on the basis of the employee’s earnings,
described above, received during the one (1) year period immediately preceding
his anniversary date. Vacation pay for subsequent vacation shall be computed on
the basis of the employee’s earnings received during the calendar year preceding
the year in which the employee becomes eligible for vacation.
9.4 Vacation Eligibility Period shall mean the calendar year January 1 to
December 31st; provided however, that the vacation eligibility period for a new
employee’s first vacation will be the twelve (12) consecutive months immediately
preceding his anniversary date. (Example — a new employee is hired March 14, he
is eligible for the first vacation March 15 of the following year.)

Page 22 of 64



--------------------------------------------------------------------------------



 



9.5 Vacation time may be scheduled by the employee at any time during the
calendar year after becoming eligible and at a time that the Company approves.
The Company shall consider the seniority and the job classification of employees
when making vacation scheduling decisions. The Company will solicit vacation
preference from each employee on or before February 1st of each year. Should an
employee elect not to schedule his vacation when contacted by the Company, his
vacation must be scheduled by his supervisor. After all employees have received
their full week first choices, employees electing to split their vacations may
then choose from the remaining vacation times.
9.6 After the master vacation schedule has been turned in to the Human Resources
Department, a change may still be made by the employee by the following
procedure:

  A.   Employee obtains “Request for Vacation Change Form”.     B.   Employee
obtains written approval from his supervisor by using form.     C.   Employee
sends approval form to Human Resources Department.

9.7 Employees that change job classification and/or shifts shall have their
vacation schedule changed to accommodate the workload and to work around
employees who already have their vacation scheduled if necessary without regard
to seniority.
9.8 Vacations may be scheduled in 1, 2, 3 or 4 day increments when approved in
advance by the Company. This will be permitted only after all full week vacation
requests which are submitted between January 1st and February 1st each year are
considered according to Art. 9.5. Payment for such day(s) will be pro-rated and
paid on the following payday.
Otherwise, vacations must be scheduled in one (1) week blocks (five work days)
with a Monday week starting date. Employees shall not be required to work
Saturday or Sunday during their vacation week nor the Saturday or Sunday of the
preceding week, however they shall be charged overtime as though worked.
9.9 Employees shall not schedule their vacation at the end of one calendar year
and at the beginning of the next calendar year so as to take a vacation from two
years together.
9.10 Employees may elect to receive vacation pay in lieu of time off for one
(1) week of eligible

Page 23 of 64



--------------------------------------------------------------------------------



 



vacation time. This applies to full week vacations only. However all other
eligible vacation time must be taken during the calendar year or employees will
lose their vacation benefit. The Company may also allow, at its discretion, pay
in lieu of up to a maximum of 3 weeks.
9.11 Employees who elect to receive one (1) week of vacation pay instead of time
off must notify the Company of such request, and payment will be made on payday
of the following week. Pay for the one (1), two (2), three (3) or four (4) day
vacations shall be given to employees as described in 9.8. All other vacation
pay shall be given to employees on their last payday before leaving on vacation
provided the Human Resources Department is notified in writing at least seven
(7) days prior to the first day of vacation. Should an employee decide, on his
very first vacation, to schedule it immediately after completing one (1) year of
continuous service, his check will not be given to him until the third payday
after his anniversary date. Also, pay for subsequent vacation, if scheduled
during the first or second week of the calendar year, will be received by the
employee the third payday of January.
9.12 Any Holiday (as defined in Art. 10.1) occurring during an employee’s
vacation shall be recognized on the workday immediately following the employees
vacation, or payment (as defined in Art. 10.2) may be received in lieu of time
off, if the employees’ supervisor is notified by the last work day preceding the
vacation.
9.13 If an employee dies while on the payroll of the Company, vacation pay as
provided in this Article shall be paid to their legal heir or estate.

Page 24 of 64



--------------------------------------------------------------------------------



 



Article 10
Holidays & Paid Personal Time Off
10.1 Holidays Observed. During the term of this Agreement, the following days
shall be considered Holidays:

         
 
  Good Friday   Friday after Thanksgiving
 
  Memorial Day   Christmas Eve
 
  Fourth of July   Christmas Day
 
  Labor Day   New Year’s Day
 
  Thanksgiving   Paid Personal Time Off (PPTO) (2 Days)

The following three (3) floating holidays have been specifically assigned for
the term of this agreement;

  •   Monday December 31st, 2007     •   Friday December 26th, 2008     •  
Friday January 2nd, 2009

10.2 Holiday and Eligibility. Employees, not on layoff or leave of absence when
a Holiday occurs, shall receive Holiday Pay equal to eight (8) times their
regular straight time hourly rate including any applicable shift and or group
leader premiums for all Holidays (as defined in Art. 10.1). Employees must work
all scheduled hours (excluding tardiness as defined in Plant Rule #42) on their
last scheduled workday prior to the Holiday, or on their next scheduled workday
following their Holiday unless the absence is due to sickness or injury
supported by proper evidence, or any other leave for which the employee is
receiving pay under appropriate provisions of this agreement.
10.3 Weekend Holidays. Holidays falling on Sunday shall be observed on the
following Monday. Holidays falling on Saturday shall be observed on the
preceding Friday. If two consecutive Holidays fall on Friday and Saturday, the
Holidays will be observed on Thursday and Friday. If two consecutive Holidays
fall on Sunday and Monday, the Holidays will be observed on Monday and Tuesday.
10.4 Holidays and Overtime. Employees who receive Holiday pay for un-worked
Holidays pursuant to this Article shall be regarded as having worked eight
(8) hours on Holiday for

Page 25 of 64



--------------------------------------------------------------------------------



 



the purpose of computing premium for subsequent hours worked during the same
workweek.
10.5 Employees are eligible for all Holidays immediately on employment with the
Company, with the exception of new hires, who will be eligible for only one PPTO
day during their first six months of employment.
10.6 The paid personal time off (PPTO) may be taken by the employee at any time
during the calendar year by providing at least thirty (30) minutes notice prior
to the beginning of the employees shift.
Employees may elect to receive pay in-lieu-of PPTO. If an employee elects this
option, the pay in-lieu-of PPTO will be paid in the following weeks pay period.
PPTO may be scheduled in four (4) or eight (8) hour increments.
Article 11
Pension Plan
Effective December 31, 2007 the defined benefit pension plan will be frozen and
no additional years of credited service will accrue after this date. Effective
January 1, 2008 the Company will implement an enhanced 401(k) plan as provided
in Addendum F of this Agreement.
Article 12
Group Insurance
12.1 The following insurance program is provided for employees only:

  A.   Life Insurance:

  •   $50,000 – Effective September 15th, 2007 and for the life of the contract.

Page 26 of 64



--------------------------------------------------------------------------------



 



  B.   Accidental Death and dismemberment:

  •   $50,000 – Effective September 15th, 2007 and for the life of the Contract

  C.   Short Term Disability Weekly Sickness and Accident (non-occupational)
administered by the National I.A.M. Benefit Trust – Pays 70% of gross weekly
wages up to $350.00 per week for maximum 26 weeks. Payable first day for
accident or hospital admission; 8th day for illness.

12.2 For Employees and Dependents:
The National I.A.M. Benefit Trust Fund will administer Health, Rx, Dental and
Vision Insurance effective November 1st, 2007. The details of the entire program
of insurance benefits will be set forth in Plan Summary booklets to be issued to
covered employees by The National I.A.M. Benefit Trust.
12.3 Employee Weekly Contribution Rates for Healthcare, Rx, Dental and Vision

                              Year 1   Year 2   Year 3     (Nov 1, 2007)   (Nov
1, 2008)   (Nov 1, 2009)      
Employee
  $ 25.50     $ 27.50     $ 29.50  
Employee + Spouse
  $ 55.50     $ 58.50     $ 62.50  
Employee + Child
  $ 50.50     $ 53.50     $ 56.50  
Family
  $ 74.50     $ 79.50     $ 85.50  
 
                       
Plan Type
  IAM H001   IAM H001   IAM H001

The Union agrees that if the annual premiums exceed a 5% increase, the Company
has the right to re-open the insurance provision upon written 30 day notice sent
by registered or certified mail to the Union. The parties agree that in the
event of an impasse in bargaining and written notice to the Union of the
Employer’s intention to implement a change to the medical plan or employee
contribution that article 3, no strike no lockout provision of the agree shall
also be opened. The rest of the agreement shall remain in full force and effect.

Page 27 of 64



--------------------------------------------------------------------------------



 



Retail Prescription Drug Employee Co-Pay covered at pharmacy – 34-day supply

              Effective     November 1, 2007
Generic
  $ 10.00  
Preferred
  $ 20.00  
Non-Preferred
  $ 30.00  

Mail Order Prescription Drug Employee Co-Pay mail order program – 90-day supply

              Effective     November 1, 2007
Generic
  $ 20.00  
Preferred
  $ 30.00  
Non-Preferred
  $ 40.00  

12.4 Future Retirees: Effective for retirees after August 8, 1998 the Company
will pay $20.00 per month toward Medicare for retirees 65 and older. Early
retirees may elect to stay in the group hospital medical program by paying their
own monthly premium until age 65.
Article 13
Wages
13.1 The list of job classifications and corresponding labor grades and the rate
schedule are set forth in Addendum “B” and attached hereto and made a part
hereof, as though fully written herein.
Listed rates will reflect the following wage increases across the board for all
labor grades:

  •   +2.50% Increase per hour effective August 11, 2007     •   Lump sum
payment equal to 3.5% of base annual wage effective August 11, 2008

Page 28 of 64



--------------------------------------------------------------------------------



 



  •   +2.50% Increase per hour effective August 10, 2009

Effective Date of Progression Rate Increases — The effective date of each
progression increase will always be on a Monday. The Monday effective date of
each progression increase depends on where the three (3) month period is
completed and will be administered as follows:

      3 Month Period Completed   Effective Date of Progressive Increase   Monday
  Same Monday Tuesday   Prior Monday Wednesday   Prior Monday Thursday through
Sunday   Next Monday

The above applies to the three (3) month period completed after the effective
date of an employee’s last increase (excluding annual increase), a new hire
completing three (3) months from his employment date, or the completion of a
three (3) month period after the effective date of a promotion. The three
(3) month progression period shall be extended only by the amount of all
absences from work of thirty (30) consecutive days or more. Each increase shall
be in the amount of twenty cents ($.20c) for every three (3) months until the
maximum is reached. If twenty cents ($.20c) would take an employee over the
maximum, then the employee will receive only the maximum rate for the
classification.
13.2 Shift Premium. Second shift employees shall receive a premium of fifty
cents (.50c) per hour and third shift employees shall receive a premium of fifty
cents (.50c) per hour in addition to their regular straight time hourly rate.
13.3 Group Leader Pay. All Group Leaders may receive fifty cents (.50c) more
than the highest employee over whom they are responsible. For pay purposes, a
Group Leader may not be responsible for another Group Leader.
13.4 Job Description. The Company and the Union agree that the manual of job
descriptions discussed in negotiations is a part of the contract but will be
maintained in a Manual B-2 separate from the contract booklet.

Page 29 of 64



--------------------------------------------------------------------------------



 



13.5 Successful Bidder. Employees who successfully bid on vacancies in higher
rated classifications shall, upon moving to their new job, commence to receive a
rate within the rate range which is at least equal to their former rate. Any
successful bidder to a higher labor grade than job classification prior to
successful bid will receive at least ten cents (.10c) per hour rate adjustments
unless it would cause rate to be outside rate range. The adjustment shall be
more than ten cents (.10c) if needed to reach the minimum of the rate range.
Employees who successfully bid on vacant positions in lower rated
classifications shall, upon moving to their new classification, receive a rate
within the rate range which is closest to but does not exceed their former rate
of pay. Employees who successfully bid on vacant positions in equal rated
classification shall continue to receive their former rate of pay if it falls in
that rate range.
13.6 Bumped/Displaced. Employees who are displaced from their jobs and bump
other employees shall be paid as follows: If the employee bumps to a
classification in a labor grade which is equal to his labor grade, he shall
receive the same rate of pay if it falls in that range. If the employee bumps to
a classification in a lower labor grade, he shall receive the rate in the lower
labor grade that does not exceed the rate which he was receiving in his regular
labor grade, but is within the lower labor grade rate range.
13.7 Bereavement Pay. In the case of the death of an employee’s current spouse,
parent, stepparent, child, stepchild, brother, stepbrother, sister, stepsister,
mother-in-law, father-in-law, current brother in-law, current sister in-law,
current son in-law, current daughter in-law, grandparents, spouse’s grandparents
or employee’s grandchildren, the affected employee, upon making written
application to his/her supervisor, shall be entitled to receive pay at eight
(8) hours of straight-time pay excluding overtime, for not more than three
(3) days absence from work to attend the funeral. This provision does not apply
to the employee who is on layoff or leave of absence.
Employees claiming bereavement pay will be required to submit proof which is
deemed satisfactory by the Company concerning the death and family relationship.
Employees who falsely claim bereavement pay shall be discharged. The intent is
to provide paid leave for necessary time to take care of and attend the funeral.
It is not intended to provide time for other purposes.
13.8 Jury Pay. Employees who are subpoenaed for jury service and who serve as a
juror shall receive eight (8) hours at regular hourly straight time rate,
including the employee’s regular shift premium, if any and he may keep the
amount received as jury pay, but in no case shall the total pay from the Company
exceed forty (40) hours pay per week at regular

Page 30 of 64



--------------------------------------------------------------------------------



 



hourly straight time rate. The employee must present proof of service from the
court. Night shift workers scheduled for jury duty will not be required to work
if they actually serve on the jury during the day. Hours paid for pursuant to
this section shall be considered hours worked for the purpose of computing
overtime premium for subsequent hours worked within the same work week.
13.9 Call Back and Reporting Pay. An employee who reports for work as scheduled
without having been notified otherwise that there will be no work shall be given
a minimum of four (4) hours work or shall receive four (4) hours pay at the
appropriate rate. This however, does not apply where the failure to provide work
results from emergencies beyond the control of the Company, such as major
accidents, fires, storms, floods, power failures, or other similar events. The
Company shall pay reporting pay however for other reasons unless the employee
was notified in advance by the Company. The Company shall be obligated to call
by telephone to the last number provided to the Human Resources Department by
the employee. Whenever an employee reports for work and is offered work by the
Company in other job classifications and the employee refuses such work, he
shall not receive any reporting pay. If the employee accepts and performs such
work he shall receive his regular rate of pay. Whenever an employee reports for
work and starts working and the Company is unable to give him four (4) hours of
work in his regular job classification and department, but offers other work
which is refused by the employee, he shall be paid only for the hours actually
worked at his regular hourly rate of pay.
Employees who are called back to work after completing their scheduled work
shift and after they have left the Company’s premises will be given a minimum of
four (4) hours work or four (4) hours pay at time and one-half (1 1/2). Provided
further, however, that should the hours paid at time and one-half (1 1/2) extend
beyond the normal reporting time straight time shall apply.
13.10 Emergency Service Away From Shop. Employees assigned to work at the
Company shop under the terms of this Agreement may be assigned to work away from
the shop. When so assigned they will be paid at their regular rate for all time
spent in traveling in the employee’s conveyance, or in traveling in a car or
truck furnished by the Company. If they travel by common carrier, or in
transportation furnished by the Company, except the Company’s car or truck, they
shall be paid eight (8) hours pay for each twenty-four (24) hours of travel
time. Such employees, if they are required to wait at the place where they are
told to work away from the plant for parts or equipment, will be paid the amount
of time which they wait, not to exceed however, eight (8) hours for each
twenty-four (24) hours of such waiting. If their travel time is done or waiting
is done on Saturday or Sunday, they will be paid on the same basis as though
such work were done at the plant of the Company on these particular days. The
employee shall also be allowed reasonable expenses for traveling, meals and
lodging while away from the Company shop.

Page 31 of 64



--------------------------------------------------------------------------------



 



Article 14
Training of Apprentices
The Company and the Union agree to continue the apprenticeship standards, which
have heretofore been planned by them and the Federal Apprenticeship Committee,
unless such plans are changed by mutual agreement.
Article 15
Non-Employee Trainees
Employees or other individuals who maintain or contract to maintain equipment of
the Company, or employees of other individuals, corporations or governments, who
have bought the Company’s equipment and who wish to train their men to operate
or service and/or maintain such equipment, shall be permitted to perform actual
work done in the maintenance and/or operation or repair in the shop or plant of
the Company. It is understood, however, that in the performance of such actual
work those persons (who are known as trainees) are not to replace any employee
of the Company in the performance of such work, it being intended that such
regular employees may stand and assist and/or supervise the work of the trainee.
Although the Company may subcontract under the provision of Article 18 this
Article is not intended for such purpose.
Article 16
Safety & Health
16.1 The Company and the Union agree to cooperate in carrying on a program to
eliminate hazards to employee’s safety and health during working hours. The
Company shall institute and maintain all reasonable and necessary precautions
for safeguarding the health and safety of its employees. The Company and Union,
as well as all employees, recognize their respective obligations to assist in
the prevention, correction, and elimination of hazardous work conditions and
practices.

Page 32 of 64



--------------------------------------------------------------------------------



 



16.2 Insofar as practical all matters of occupational safety and health shall be
handled between the employee and his immediate supervisor. It is agreed by the
Company and the Union that all employees injured on the job, regardless of how
minor the injury may be, must immediately report the injury to his immediate
supervisor. Failure to do so may result in disciplinary action. The supervisor
shall obtain first aid for such employee and in case of an emergency requiring
an ambulance, one will immediately be called.
16.3 First aid facilities shall be maintained by the Company and qualified first
aid attendants as required by law will be trained and available.
16.4 Employees injured on the job, treated on the same day of injury by a
physician, and who are unable to return to work that same day as certified by a
physician, shall be paid for the balance of their shift up to and including
eight (8) hours at their regular straight time hourly rate.
16.5 If an employee is injured on the job and is required by the physician to
return after the date of his injury and after he returns to work, he will be
allowed pay for time lost for up to four (4) hours if necessary to see the
physician. In no event however, shall an employee be eligible for pay for lost
time, when totaled with time actually worked, will equal more than eight
(8) hours pay at the employee’s regular straight time hourly rate. The Union and
the employees agree that such return visits must be attempted to be scheduled by
the employee at a time that will cause him to miss the least time from his work
schedule and that his return visit will be coordinated in advance with the
Company’s Industrial Medical Technician. The Union agrees that the employee
shall cooperate with the Company’s Industrial Medical Technician to reschedule
the return visits should the Company want to try to do so by contacting the
physician. Employees shall be granted reasonable time necessary for personal
cleanup prior to leaving the Company premises for a doctor’s appointment.
Employees may leave the Company’s premises no earlier than thirty (30) minutes
prior to the appointment time and will return no later than thirty (30) minutes
after the doctor’s visit. This section is intended for return visits to local
physicians and for employees that are continuing to work.
16.6 Cool drinking water shall be furnished at all times and sanitary drinking
fountains shall be maintained. All Company machines and tools shall be
maintained in a safe condition. Floors, lockers, locker rooms, toilets and
washrooms shall be kept in a dry, clean and sanitary condition and lighted and
heated in the best manner consistent with plant facilities.

Page 33 of 64



--------------------------------------------------------------------------------



 



The Company and the Union agree to cooperate in every reasonable manner to
eliminate all unsafe practices, to reduce industrial accidents to a minimum and
to maintain efficient plant operation.
16.7 The Company and the Union shall continue with their Safety Committee. The
Committee shall consist of one (1) Union Representative and one (1) Company
Representative. The Company shall designate its representative to act as
Chairman of the Safety Committee. Said Committee shall schedule regular meetings
every two (2) months at their respective locations for the purpose of discussing
safety measures. It is recognized that recommendations shall be of an advisory
nature. The Committee will also conduct an inspection tour at each meeting
called by the Chairman of the committee. The Chairman shall make written reports
of each meeting and send them to the Plant Manager / Human Resources
Representative or their Designee. The Union agrees to give the Company’s Plant
Manager / Human Resources Representative or their Designee the name of the
employee appointed to the Safety Committee at least thirty (30) days in advance
of a change.
16.8 At the discretion of the Company, employees returning to work or when
medical findings point out that they could return after being off due to an
industrial accident may be required to take a physical examination. When so
required the examination shall be paid for by the Company and shall be conducted
by a physician selected by the Company. Should the employee’s Doctor and the
Company’s Doctor have a difference of opinion, the Chairman of the Grievance
Committee and the Plant Manager / Human Resources Representative shall meet in
an effort to settle the issue. Should the issue not be settled the two shall
select another Doctor, who is a specialist in the area of specialization needed,
and his opinion shall be binding. The doctor’s expense shall be paid by the
Company.
16.9 All employees are required to use and wear necessary protection equipment
and apparel when so directed by the Company.
Safety toe shoes are required in all job classifications. The Company will
reimburse up to $100.00 per calendar year or up to $200.00 for a two-year
calendar period for one pair of safety shoes per employee.
16.10 The Company and the Union agree that when medical examination shows that
an employee must change jobs that the Plant Manager/Human Resources
Representative or their Designee and Chairman of the Grievance Committee shall
meet to discuss a favorable remedy. Every reasonable effort will be made by the
Company to place the

Page 34 of 64



--------------------------------------------------------------------------------



 



employee if he must change jobs on a job equally rated. If this cannot be done
then every reasonable attempt will be made to place him on a job rated as high
as possible. The Union agrees that if a satisfactory arrangement can be made by
the Plant Manager/Human Resources Representative or their Designee and the
Chairman of the Grievance Committee that the job will not have to be posted. The
Company shall not be required to create work or a job for this purpose.
16.11 Protective Glasses. The Company shall provide each employee with a pair of
non-prescription protective glasses without cost to the employee. For those
employees that require prescription glasses, the Company will fill the
prescription with an initial pair of safety glasses. No additional glasses will
be furnished for this individual until two years later when the second pair of
prescription glasses will be furnished.
Each year thereafter, the Company will pay one-half (1/2) the cost to fill such
employee’s prescription provided there has been a significant change in vision
or, the Company will pay the entire cost of the new glasses if two years has
passed between prescription change.
Article 17
Bulletin Boards
The Company shall maintain a bulletin board for the Union’s use. Such bulletin
board shall be used only for posting notices of legitimate Union business, Union
meetings, Union elections and appointments, results of Union elections and Union
social activities. All notices must be submitted to the Plant Manager / Human
Resources Representative or their Designee for approval before posting. No other
place on Company property shall be used by the Union for posting of notices,
advertisements, or information of any kind.
Article 18
Subcontracting
The Company agrees that during the term of the Agreement no work usually
performed by the employees covered by the Agreement will be sub-contracted to
another Company if the scheduled workweek of such employees is less than 40
hours or if there are qualified employees then laid off provided this
restriction shall not apply if such contracted outside

Page 35 of 64



--------------------------------------------------------------------------------



 



work requires machinery, equipment, or facilities not owned or operated by the
Company, or if the work can be done more economically, and/or timely to meet the
delivery requirements of the customers. It is understood, however, that the
Company shall determine which products or portions thereof it shall make and
which it shall have made by others.
Article 19
Union Security & Check Off
19.1 During the term of this contract the Company agrees that it will deduct
from the first paycheck of each month, and remit to the Financial Secretary of
the Union, all dues of all employees eligible for union membership who
voluntarily execute a revocable dues deduction authorization and cause it to be
placed in the hands of the employer. Such authorization shall be upon forms
provided by the Union and shall be signed by the individual employee before they
are placed in the hands of the Company for the deduction. Such authorization
forms shall be made upon cards in a size and form mutually agreed upon between
the Union and the Company.
19.2 Deductions shall be made on account of initiation fees or reinstatement
fees from the first paycheck of the employee after receipt of the authorization.
19.3 If an employee has no earnings in the pay period in which the deduction is
scheduled to be made, then the deduction shall be made from the first paycheck
of the month in which this employee has earnings.
19.4 Employees who voluntarily execute deduction authorizations are bound by the
above mentioned provisions unless or until voluntarily cancelled by the employee
in writing to the Company and to the Union. Nothing herein contained shall be
construed to require membership in the Union as a condition of employment with
the Company and this Agreement shall not abridge the fundamental right of an
employee to determine for himself, free of intimidation, coercion or
discrimination from any source, whether or not to be a member of the Union.
19.5 The authorization Form listed below shall be the agreed form and no
deduction shall be made until fully executed by the employee and presented to
the Human Resources Department.

Page 36 of 64



--------------------------------------------------------------------------------



 



INTERNATIONAL ASSOCIATION OF MACHINISTS AND AEROSPACE WORKERS
MEMBERSHIP APPLICATION AND/OR CHECK-OFF AUTHORIZATION

                     
Name
      Date       Card no.    
 
                   

             
Address
      M o F o Date of birth    
 
           

                     
City
      State/Province       Zip/Postal code    
 
                   

                             
SS no.
      Email       Phone       Hire date    
 
                           

             
Employer
      Hourly wage    
 
           

                 
Class of work
      Years experience       Shift 1 o 2 o 3 o
 
               

 
Membership Application. Check here: o To the Officers and Members of Lodge No.
          (the “Lodge” or “Union”), I hereby tender my application for
membership in the International Association of Machinists and Aerospace Workers
(IAM). I understand that while I may be required to tender monthly fees to the
Union, I am not required to apply for membership or be a member as a condition
of employment and that this application for membership is voluntary. As a
member, I agree to obey the Constitution of the IAM and the by-laws of my Lodge
and to support the principles of trade unionism, and I authorize the IAM and/or
its designated affiliate to act as my representative for collective bargaining.

                             
If former member of IAM: Card no.
      Lodge no.       Location       Last dues paid    
 
                           

 
Check-Off Authorization. Check here: o I authorize my Employer to deduct from my
wages and forward to the Union: (1) monthly membership dues or an equivalent
service fee; and (2) any required initiation or reinstatement fee as set forth
in the collective bargaining agreement between the Employer and the Union and
the by-laws of the Lodge. This authorization shall be irrevocable for one
(1) year or until the termination of the collective bargaining agreement between
my Employer and the Union, whichever occurs sooner. I agree that this
authorization shall be automatically renewed for successive one (1) year periods
or until the termination of the collective bargaining agreement, whichever is
the lesser, unless I revoke it by giving written notice to my Employer and Union
not more than twenty (20) and not less than five (5) days prior to the
expiration of the appropriate yearly period or contract term. I expressly agree
that this authorization is independent of, and not a quid pro quo, for union
membership, but recognizes the value of the services provided to me by the
Union. It shall continue in full force and effect even if I resign my Union
membership, except if properly revoked in the manner prescribed above.
 
Important Notice. I have examined and acknowledge receipt of the attached
“Notice to Employees Subject to Union Security Clauses” (on back of pink sheet).
I also understand that IAM members have certain rights and privileges as set
forth in the IAM Constitution and in various Federal laws, like the Labor
Management Reporting and Disclosure Act (LMRDA). Copies of the IAM Constitution
and the LMRDA may be obtained by contacting the IAM General Secretary-Treasurer,
9000 Machinists Place, Upper Marlboro, MD 20772. Union membership dues and
agency fees are not deductible as charitable contributions for Federal income
tax purposes. Dues and agency fees, however, may be deductible in limited
circumstances subject to various restrictions imposed by the Internal Revenue
Code.

         
 
 
 
          (Your signature)                         (Date)    

This copy to be retained by Local Union No.                     
FORM NO. MR0001-06
 
For Official Use Only

             
Proposed by
      Date    
 
           

     
We, the undersigned Committee, report
   
 
   
 
  (Favorable or Unfavorable)

         
 
  Committee:    
 
       
 
       
 
       
 
       
 
       

             
Amount paid $
      Date    
 
           
 
           
Balance of Fee Paid $
      Date    
 
           
 
           
Initiated o
  Reinstated o   Date    
 
           

      Classification   Gender

         
                     Journeyman
                     Specialist
                     Production Worker
                     Service Worker
                       Helper
                     Apprentice
                     Technician                        Male
                     Female

(LOGO) [b68970ahb6897004.gif]

Page 37 of 64



--------------------------------------------------------------------------------



 



19.6 The Company’s obligation to make deductions shall terminate in the event an
employee for any reason shall cease to be a member of the bargaining unit.
Should at a later date the person become a bargaining unit member again, a new
authorization card must be given to the Company to cause deduction to be made
again.
19.7 Before the authorization card will be accepted by the Company it must be
completed in its entirety and must be readable. Special attention must be paid
to the employee number and full name of the employee. Cards that are not
properly filled out or cards that cannot be read shall not be accepted by the
Company.
19.8 The Union shall indemnify the Company and hold it harmless against any and
all suits, claims, demands and liabilities which arise out of or by reason of
any action taken or not taken by the Company for the purpose of complying with
any of the provisions of this section.
Article 20
Union Representation
The Business Representative or Representatives of the International Union shall
have access to the Company’s plant during working hours for the purpose of
investigation of grievances. He shall obtain from the Company specific
authorization for each visit and such visit shall be subject to such regulations
as may be made from time to time by the Company. The Company will not impose
regulations which will exclude the International or Business Representative from
its plant, nor render ineffective the intent of this provision.
Article 21
Increased Efficiency
The Union agrees to use its best efforts to support all of the Company’s efforts
to increase the efficiency of the Company’s employees who it represents.

Page 38 of 64



--------------------------------------------------------------------------------



 



Article 22
Negotiating Committee
The Company agrees that it will pay the employees that represent the Union at
contract negotiations time during the life of the contract, for up to eight
(8) hours pay at their regular straight time rate of pay for each day of
negotiations. The Union agrees that the employees that represent the Union in
negotiations for a new contract will not be more than two (2) in numbers.
Article 23
Successor
This contract and the letters of intent negotiated by the Company and the Union
shall be binding upon the successors, assignees, and legal representatives of
each of the parties hereto.
Article 24
Termination of Previous Agreement
This agreement shall supersede all previous agreements whether oral or written,
made between the parties, except as provided for under the terms of this written
agreement.
Article 25
Waiver & Entire Agreement
Neither the Company nor the Union shall be obligated to negotiate or bargain on
any matter of any nature whatsoever not covered by the provisions of this
Agreement, during the life of this Agreement.
In the event that any provision of this Agreement shall be declared void or
illegal by a court

Page 39 of 64



--------------------------------------------------------------------------------



 



of competent jurisdiction, such provision shall become inoperative but all other
provisions of this Agreement shall remain in full force and effect for the
duration of this Agreement.
Any portion of this agreement may be amended if mutually agreed upon in writing
by the “Company” and the “Union” in accordance with Federal Labor laws and
O.S.H.A. rules and regulations.
Article 26
Distribution of Agreement
The Company shall have copies of the collective bargaining agreement printed and
distributed to each full time employee covered by the agreement within
forty-five (45) days of the ratification of the Agreement.

Page 40 of 64



--------------------------------------------------------------------------------



 



Article 27
Term of Agreement
This Agreement shall remain in full force and effect until August 13, 2010 and
shall thereafter be continued for yearly periods unless notice of termination is
given in writing by registered or certified mail by either party to the other at
least sixty (60) days before August 13, 2010 or any subsequent annual expiration
date.
FOR THE UNION:

     
 
Paul Black
   
IAM Business Representative
   
 
   
 
Bill Land
   
Chief Steward IAM
   
 
   
 
David Thames
   
Negotiating Committee IAM
   
 
   
FOR THE COMPANY:
   
 
   
 
Mark Stuebe
   
V.P. & General Manager — Wichita Clutch
   
 
   
 
Tim McGowan
   
V.P., Human Resources – Altra Industrial Motion
   
 
   
 
Eric Michaeli
   
Plant Manager – Wichita Clutch
   
 
   
 
Jennifer Ireland
   
HR Manager – Altra Industrial Motion
   

Page 41 of 64



--------------------------------------------------------------------------------



 



Addendum B
Job Classifications

                  Job Title   Grade   Job Code  
Journeyman Machinist
    10       44-4  
Journeyman Maintenance
    10       54-4  
 
               
Journeyman Assembler
    9       07-4  
 
               
Assembly Mechanic A
    8       07-1  
Cell Operator A
    8       30-1  
Machine Operator A
    8       44-1  
Maintenance A
    8       54-1  
 
               
Shipping/Receiving/Warehouse A
    7       81-1  
 
               
Assembly Mechanic B
    6       07-2  
Cell Operator B
    6       30-2  
Machine Operator B
    6       44-2  
Maintenance B
    6       54-2  
 
               
Shipping/Receiving/Warehouse B
    5       81-2  
 
               
Assembly Mechanic C
    4       07-3  
Cell Operator C
    4       30-3  
Machine Operator C
    4       44-3  
Maintenance C
    4       54-3  
 
               
Shipping/Receiving/Warehouse C
    3       81-3  
 
               
Helper
    2       00-0  

Page 42 of 64



--------------------------------------------------------------------------------



 



Rate Structure
Effective August 11, 2007

          Grade   Minimum   Maximum
10
  $21.43   $21.43 9   $20.02   $20.02 8   $17.31   $18.62 7   $16.66   $17.78 6
  $15.59   $16.59 5   $14.45   $15.25 4   $13.46   $14.13 3   $13.07   $13.54 2
  $11.85   $12.69

Effective August 11, 2008

          Grade   Minimum   Maximum 10   $21.43   $21.43 9   $20.02   $20.02 8  
$17.31   $18.62 7   $16.66   $17.78 6   $15.59   $16.59 5   $14.45   $15.25 4  
$13.46   $14.13 3   $13.07   $13.54 2   $11.85   $12.69

Effective August 10, 2009

          Grade   Minimum   Maximum 10   $21.97   $21.97 9   $20.52   $20.52 8  
$17.74   $19.09 7   $17.08   $18.22 6   $15.98   $17.00 5   $14.81   $15.63 4  
$13.80   $14.48 3   $13.40   $13.88 2   $12.15   $13.01

Page 43 of 64



--------------------------------------------------------------------------------



 



Addendum C
8-9-04
Letter of Intent
Mr. Paul Black I.A.M. Committee
Reference: Company Flowers
The Company will continue to send flowers as a result of the following
situations:

  A.   Employees who are hospitalized     B.   Deceased employee’s funeral    
C.   Member of employee’s family hospitalized     D.   Deceased family member’s
funeral

Please contact the Human Resource Department to arrange for flowers to be sent
at the proper time.
Mark J. Stuebe
Vice President & General Manager
Wichita Clutch

Page 44 of 64



--------------------------------------------------------------------------------



 



Addendum D
8-9-04
Letter of Intent
Mr. Paul Black
I.A.M. Committee
Reference: Sub-Contracting
During this contract negotiation, the subject of outside contracting and its
current and potential effect on the workforce was discussed at length. Any
arbitration decision rendered that covers a period of the previous contract will
be honored, but this Letter of Intent will supersede any period of time
hereafter.
The Company desires to assure the Union that we have every intent to stabilize
the workforce for the job security of our employees. While it is impossible to
guarantee employment, we fully appreciate the apprehension of the Union caused
by the nature of our business.
The nature of our operations demands that we continue our present practice on
sub-contracting. However, the Company will, during periods of layoff, meet with
the Union upon its request once each month, with or without the necessity for a
grievance, to discuss outside contracting with the objective of returning to
normal employment levels as soon as practical, and to discuss the economies,
lead times, or other necessary business reasons.
Considerations used when sub-contracting include the operational needs of the
business, the efficiency and the economics involved, as well as any adverse
effect upon the employment of our people, including those on layoff.
The Company is committed to the concept of stabilizing the workforce, and it is
understood that in many instances it will be to our mutual advantage to utilize
our own equipment and manpower first.
Mark J. Stuebe
Vice President & General Manager
Wichita Clutch

Page 45 of 64



--------------------------------------------------------------------------------



 



Addendum E
8-9-04
Letter of Intent
Mr. Paul Black
I.A.M. Committee
Reference: Cycle Counting
The parties have discussed the matter of cycle counting during these 2001
negotiations. While we know it would be desirable to assign the duties and
responsibility to either bargaining unit people or non-bargaining unit people,
it is not practical to do so at this time.
This is a function of a perpetual inventory control system. It is in the best
interest of both parties to continue to share the responsibilities for physical
inventory in the same spirit that we are mutually responsible for quality.
Mark J. Stuebe
Vice President & General Manager
Wichita Clutch

Page 46 of 64



--------------------------------------------------------------------------------



 



Addendum F
401(k) SAVINGS PLAN FOR HOURLY/UNION EMPLOYEES
The Company established a Savings Plan for the bargaining unit employees of
Warner Electric, Wichita Falls, Texas Plant. The Plan will be established and
administered by the Company who will bear the fiduciary responsibility and the
cost of its administration, arrange for a record keeper and trustee, produce and
record all required reports filings and plan documentation, name a plan
administrator, and arrange for audits as may be needed from time to time. It is
understood and agreed that the Company through any communications that it may
use to promote the plan, is not offering financial advice to any plan
participant. A description of this plan is included herein, referred to as
Addendum F.
OUTLINE OF SAVINGS PLAN PROVISIONS ELIGIBILITY AND ENROLLMENT: All bargaining
unit employees will be eligible to enroll in the Savings Plan after the
completion of their probationary period, or the effective date of this plan,
which ever is later. Enrollments for employees already on the payroll will be
effective as soon as practical following their execution of the appropriate
enrollment and authorization forms provided by the Company. Each participant who
enrolls will be provided an account in their name.
CONTRIBUTIONS: Each eligible participant will be entitled to have withheld from
their pay up to fifty percent (50%) of their gross pay on a pre-tax basis (under
section 401-K of the Internal Revenue Tax Code), and up to ten percent (10%) of
gross pay on an after-tax basis. The Company will forward employee contributions
to the record keeper/trustee, to be deposited in each employee’s account, as
soon as possible following the end of each month. Enrollments and contributions
will be cancelled or changed effective the first pay period following written
authorization by the employee. Changes in contribution amounts will be allowed
at any time. Re-enrollment after cancellation of contributions will be allowed
at any time.
Effective January 1st, 2008 the Company will match 50% up to the first 6% of the
employee’s pre-tax contribution into the 401k plan.
All employee’s covered under this collective bargaining agreement and actively
employed as of January 1st, 2008 will receive a one time contribution of one
thousand ($1,000) dollars plus an additional one hundred ($100) for each full
year of service as of January 1st, 2008 into their individual 401k account.
INVESTMENT OPTIONS: The Company will arrange for a choice of investment options

Page 47 of 64



--------------------------------------------------------------------------------



 



in accordance with section 404(c) of the Internal Revenue Code. These options
will be a least 1) a fixed income option, 2) a long-term bond fund, 3) an
aggressive growth fund, 4) a money market fund, and 5) an intermediate growth
stock fund. Participants will be allowed to reallocate their account balances
between investment options at any time, unless specifically prohibited by the
plan provisions. Reallocation of account balances will be in even dollar amounts
only.
WITHDRAWALS: Withdrawals of a participant’s account balance will be available
upon retirement, termination of employment with the company, death of a
participant, total and permanent disability of the participant, or hardship.
Hardship withdrawals will be determined based upon facts and circumstances in
accordance with Internal Revenue Code. Each participant shall designate a
beneficiary upon enrollment.
LOANS: Each participant will be able to take a loan of no more than one half of
their account balance. Loans will be made in one hundred dollar ($100)
increments not less than five hundred dollars ($500.00), and not to exceed
current Internal Revenue Code limits. Loans will be repaid in no less than sixty
(60) months, except for the purchase of a principle residence which will have an
amortization period of not less than one hundred and twenty months (120) months,
and at an interest rate set at the origination of the loan. Interest rates will
be one percent (1%) above the prime rate in effect on, and published in the Wall
Street Journal on the first day of each calendar quarter. A participant will
have no more than one outstanding loan at any time. Each Participant will pay to
the record keeper, out of the proceeds of their loan, a loan origination fee not
to exceed thirty-five ($35), and an annual loan maintenance fee not to exceed
twenty dollars ($20). Any participant who fails to make a loan repayment in any
three-month period, or who fails to pay back the entire loan balance within the
loan amortization period, will be in default of the loan. Upon default of a loan
the record keeper will issue a 1099 form in the amount of the remaining loan
balance. A participant who defaults on a loan will be barred from any further
loan eligibility.
INFORMATION AND STATEMENTS: Participants will be provided a statement of their
accounts twice per year. The Company will undertake reasonable efforts to
establish a phone access for all participants with the record keeper as soon as
possible after the implementation of the plan. The phone system will offer at
least a toll-free phone number (pending availability of toll free numbers) with
the ability to inquire account balance and originate loans.
APPLICABLE STATE AND FEDERAL LAWS: In all cases of the taxable nature of
compensation and plan provisions, applicable Federal, State and Local Laws will
apply regardless of plan provisions to the contrary. The Company will arrange
for all tests required by the Internal Revenue Code and will be empowered to
take any corrective action to participant’s accounts and or contributions that
may be required within the scope of the applicable Code provisions.

Page 48 of 64



--------------------------------------------------------------------------------



 

\

Addendum G
8-9-04
Letter of Intent
2nd Shift
This agreement has been made and entered into this 13th Day of August, 2007, by
and between the Wichita Clutch Company, and the IAM, Local Lodge 2771. It is the
intent of this letter that only the amended articles listed below will be
affected. Furthermore this letter will cover only second shift employees at
Wichita Clutch Company.
NOW THEREFORE, IT IS AGREE AS FOLLOWS
Article 5
HOURS OF WORK AND OVERTIME

5.2   The normal workweek shall consist of four (4) consecutive workdays, Monday
through Thursday. The normal workday shall consist of ten (10) consecutive hours
excluding a one-half (1/2) hour unpaid lunch period.

5.3   For payroll purposes, the workweek shall be a seven (7) consecutive day
period starting at 12:01 A.M. on Monday. For payroll purposes, the workday shall
be the twenty-four — (24) hour period beginning at 2:01 A.M. each day. All
employees covered by this agreement shall be paid weekly and the Company agrees
not to withhold more than one (1) week’s pay.

5.4   The Company shall have the right from time to time to adjust the normal
shift starting times by department between 2:30pm and 4:30pm. When all employees
in a department are not affected by a change in shift hours, the Company will
first solicit volunteers.

5.5   Scheduled starting and quitting times for employees accepting daily
overtime assignments shall be at the discretion of the Company.

5.6   Distribution of Overtime. Both parties agree that it is fair to make every
reasonable effort to divide overtime work, so far as practical within each job
classification, department and shift based upon the qualifications of the
employee to perform such work without displacing the employees normally
performing that work during the normal work week. For the second shift only,
Friday through Sunday will not be

Page 49 of 64



--------------------------------------------------------------------------------



 



    construed as part of the normal workweek except in the case of mandatory
overtime.

5.7   It is agreed that in the event of change in the starting or ending time of
a shift, the Company will notify the affected employees in such department
during the preceding shift of such change. When the Company changes the
scheduled report time for the beginning of a shift and the first day of the work
week results in the starting time of the new week overlapping into the last day
of the previous work week nothing in this article is to be construed to require
the Company to pay overtime because of this overlap. Provided further however,
if at the start of a new work day at 2:01 A.M. and an employee is already
working, and at that time is being paid an overtime rate by reason that he had
worked in excess of ten (10) hours or (twelve (12) hours during the work day
immediately preceding, he shall continue to receive the appropriate overtime
rate and not have pay reduced because of the advent of the new work day. For pay
purposes a new workday will be established only after the employee leaves the
premises. When a department or part of a department is scheduled to work on
Saturday the employees involved will be notified, in all cases possible, before
the end of the shift on Wednesday. Thereafter changes necessary will be made as
soon as practical. Employees may refuse daily and Saturday overtime, provided
however that in the event no qualified employee(s) accepts such overtime work,
qualified employees in that job classification, department, and shift affected
having the least overtime charged shall work the assigned overtime. As an
option, qualified employees as determined by the Company in other
classifications and on the same shift may be assigned the overtime assignment.
Employees may refuse overtime on Holidays and on Sunday.       Employees failing
to work accepted weekend overtime hours will be subject to Plant Rule # 43.    
  To provide opportunity for others to work in the place of employees who may
not desire to do so, an employee when contacted about working overtime shall
give a “Yes” or “No” answer within thirty (30) minutes. Employees will not be
charged for any overtime hours refused if the hours were offered within the
final one half hour of their shift.

5.8   Company Requested Overtime ( 1 1/2) Overtime Premiums of time and one-half
(1 1/2) of the straight time hourly rate shall be paid as follows:

  A.   For all hours worked in excess of ten (10) hours in any one (1) workday  
  B.   For all hours worked in excess of forty (40) hours in any one
(1) workweek     C.   For all hours worked by an employee on Saturday in any
workweek.

Page 50 of 64



--------------------------------------------------------------------------------



 



5.9   Double-time Premium (2) Overtime premiums of two (2) times the straight
time hourly rate shall be paid as follows:

  A.   For all hours worked by an employee on Sunday in any workweek.     B.  
For all hours worked in excess of twelve (12) hours in any one (1) workday.    
C.   For all hours worked on days defined as Holidays under this Agreement,
except when such hours are part of a shift commencing on the one day and
carrying over into the Holiday.

Article 9
VACATION
Vacation days taken by second shift employees will be taken in ten (10) hour
increments. All eligibility and requirements will follow Article 9 of the
current contract. Any employee that changes shifts during the vacation year will
be allowed to use any remaining vacation hours with approval of his Supervisor.
Article 10
HOLIDAYS
Holiday hours taken by second shift employees will be taken in ten (10) hour
increments.

10.1   Holidays Observed. During the term of this Agreement, the following days
shall be considered Holidays:

     
Good Friday
  Friday after Thanksgiving
 
   
Memorial Day
  Christmas Eve
 
   
Fourth of July
  Christmas Day
 
   
Labor Day
  New Year’s Day
 
   
Thanksgiving
  Paid Personal Time Off (PPTO) (2 Days)

The following three (3) floating holidays have been specifically assigned for
the term of this agreement;

  •   Monday December 31st, 2007     •   Friday December 26th, 2008     •  
Friday January 2nd, 2009

Page 51 of 64



--------------------------------------------------------------------------------



 



PPTO hours taken by second shift employees can be taken in five (5) or ten
(10) hour increments. Any time missed in a workweek due to the employee taking
PPTO will not be held against the employee for attendance purpose. It is the
employee responsibility to request in advance, from the Area Managers,
permission to come in early to make up any missed time. All missed time must be
made up in the same workweek. The employee will make the request twenty-four
hours in advance to ensure production needs do exist. No employees will be
allowed to work past 2:00 A.M., unless requested by the Company.
All eligibility requirements as stated in Paragraph 10.2, Holiday Pay and
Eligibility, shall apply to both PPTO days.
10.6 The paid personal time off (PPTO) may be taken by the employee at any time
during the calendar year by providing at least thirty (30) minutes notice prior
to the beginning of the employees shift.
Employees may elect to receive pay in-lieu-of PPTO. If an employee elects this
option, the pay in-lieu-of PPTO will be paid in the following weeks pay period.
PPTO may be scheduled in five (5) or ten (10) hour increments.
Article 12
GROUP INSURANCE
Short Term Disability Weekly Sickness and Accident (non-occupational)
administered by the National I.A.M. Benefit Trust — Pays 70% of gross weekly
wages up to $350.00 per week for maximum 26 weeks. Payable first day for
accident or hospital admission; 8th day for illness.
Second shift employees will have the weekly sickness and accident payment of 70%
of gross wages up to $350.00 per week, paid out for the normal second shift
workweek. If a second shift employee gets into an accident or sick on a
non-normal workday (Friday through Sunday) no benefit will apply. For example, a
second shift employee will be paid twenty-five percent (25%) of the $350.00 for
each of the four (4) days he/she is out, Monday through Thursday.
Article 13
WAGES
For the term of this agreement all holiday pay, PPTO time, Jury Duty and
Bereavement leave shall be paid at 10 hours per day at the employee’s regular
straight-time hourly rate of pay.

Page 52 of 64



--------------------------------------------------------------------------------



 



Bereavement Pay
Bereavement hours taken by second shift employees will be taken in ten (10) hour
increments. Any time missed in a workweek due to the employee taking bereavement
will not be held against the employee for attendance purpose. It is the employee
responsibility to request in advance, from the Area Managers, permission to come
in early to make up any missed time. All missed time must be made up in the same
workweek. The employee will make the request twenty-four hours in advance to
ensure production needs do exist. No employees will be allowed to work past 2:00
A.M., unless requested by the Company.
Jury Pay
Jury duty hours taken by second shift employees will be taken in ten (10) hour
increments. Any time missed in a workweek due to the employee taking jury duty
will not be held against the employee for attendance purpose. It is the employee
responsibility to request in advance, from the Area Managers, permission to come
in early to make up any missed time. All missed time must be made up in the same
workweek. The employee will make the request twenty-four hours in advance to
ensure production needs do exist. No employees will be allowed to work past 2:00
A.M., unless requested by the Company.
TERM OF AGREEMENT
This Agreement for the 2nd shift shall remain in full force and effect until
midnight on August 13, 2010. The Company will commit to maintaining the present
four (4), ten (10) hour shift schedule unless changed by mutual agreement. In
the event, however, the Company chooses to implement a 3rd shift the 2nd shift
hours will automatically revert to a five (5) day, eight (8) hour shift
schedule.

Page 53 of 64



--------------------------------------------------------------------------------



 



Addendum H
8-7-07
Letter of Intent
Mr. Paul Black
I.A.M. Committee
Reference: Health / Fitness Dues Reimbursement
   The company is committed to maintaining a healthy and safe work environment
for its associates. In furtherance of this commitment, the company has
maintained a practice of reimbursing its associates for up to $32.00 per month
for membership fees in a gym or fitness club with proof of participation of 10
visits per month. The company intends to continue this practice for the benefit
of all of its associates but may in the future choose to modify or eliminate
this practice at its sole discretion.
Mark J. Stuebe
Vice President & General Manager
Wichita Clutch

Page 54 of 64



--------------------------------------------------------------------------------



 



Addendum J
8-9-04
Letter of Intent
Mr. Paul Black
I.A.M. Committee
Reference: Combining Departments
During the 2001 contract negotiations the discussion of promoting more cellular
manufacturing was discussed. Some of the topics from that discussion were
combining Department 20 and Department 30 to form more machining cells and
better utilization of our equipment. There were also discussions of forming a
Journeyman classification for that area. Although no decisions were made during
the discussion, both parties agreed to leave this open for discussions during
the term of the contract.
Mark J. Stuebe
Vice President & General Manager
Wichita Clutch

Page 55 of 64



--------------------------------------------------------------------------------



 



Addendum K
8-7-07
Letter of Intent
Light Duty
The Company’s practice is to actively seek light duty assignments for employees
who are not able to perform their regular job duties due to work place injuries.
Mark J. Stuebe
Vice President & General Manager
Wichita Clutch

Page 56 of 64



--------------------------------------------------------------------------------



 



Addendum L
8-7-07
Severance Pay
In the event of the closing of the Plant, the Company will pay severance to all
employees whose employment is terminated due to the plant closing based on the
following schedule;

  •   0 to 5 years of service — 2 weeks straight-time pay     •   6 to 10 years
of service — 5 weeks straight-time pay     •   11 to 15 years of service —
10 weeks straight-time pay     •   16 to 20 years of service — 15 weeks
straight-time pay     •   21 or more years of service — 20 weeks straight-time
pay

Page 57 of 66



--------------------------------------------------------------------------------



 



Plant Rules & Regulations
     All work places and businesses must have certain rules and regulations to
enable the company to meet its overall goals and objectives without disruptions.
Rules are established to benefit the employee and the company. Most employees
working in industry today realize that one employee’s misconduct may harm the
rest and they expect certain standards of conduct to be established and
maintained.
     Disciplinary action must always be intended to train, correct, and
strengthen employees in their jobs. Whether discipline is in the form of oral
warnings, written warnings, suspension without pay, or discharge, these actions
in so far as practical will be applied uniformly for the purpose of preventing
recurrence of the cause of such action. They are not designed to humiliate or
retaliate.
     A complete list of violations requiring disciplinary action probably is not
possible to establish nor should it be necessary, as “common sense” should
prevail between reasonable people. However, in an effort to better communicate
with employees and to provide Supervisors with guidelines to go by, therefore
causing more uniform application, the following general work rules and
regulations are listed with the appropriate disciplinary action to be applied if
violated.
     In all possible cases, the Company shall issue disciplinary notices within
five (5) working days following the completion of its investigation; extensions
can be made by mutual agreement between the Company and the Union.

1.   Stealing — Any act of theft of property belonging to the Company, another
employee, or anyone doing business with the Company is strictly prohibited.
(Discipline code 4)

2.   Fighting — Provoking or instigating a fight or striking another person for
any reason except in self-defense is absolutely prohibited. (Discipline code 4)

3.   Intent to Harm/Destroy — Acts intended to destroy including defacing
property or equipment of the company, another employee, or anyone doing business
with the Company or acts intended to inflict bodily injury, whether or not
destruction or injury actually occurs, and engaging in sabotage or espionage are
absolutely prohibited. (Discipline code 4)

4.   Encouraging Fellow Employees to Walk Off Job — Acts intended to coach,
encourage, or in any way cause employees to walk off job whether or not employee
engaging in such act leaves is strictly prohibited. (Discipline code 4)

Page 58 of 64



--------------------------------------------------------------------------------



 



5.   Use or Possession of Alcoholic Beverage and /or Illegal Drugs — Use or
possession of alcoholic beverages and/or Illegal Drugs on company property will
not at any time be permitted. (Discipline code 4)

6.   Conviction of Crime — An employee found guilty of a crime, other than for a
minor traffic violation or similar violation in any court of law is subject to
discharge. (Discipline code 4)

7.   Punching Another Employee’s Time Card — Willful punching of another
employee’s time card is prohibited. (Discipline code 4)

8.   Immoral Conduct — Engaging in or committing an immoral act at any time will
be basis for discharge. (Discipline code 4)

9.   Any Falsification of Company Records — Any willful or intentional
falsifying of company records is strictly prohibited. (Discipline code 4)

10.   Borrowing Company Property — Borrowing Company materials and equipment
without written permission, is absolutely prohibited. (Discipline code 4)

11.   Insubordination — Refusing or failure to perform work assigned by a
Supervisor is prohibited. If instruction of Group Leaders acting on orders of
Supervisor is refused, the Group Leader should turn over the situation to the
Supervisor to handle. Threats or intimidation of management or malicious
statements concerning management shall be considered insubordination and are
prohibited. (Discipline code 3)

12.   Leaving Premises Without Permission — Employees that leave company
property, except for lunch, during work hours without permission of their
Supervisor are in violation of this work rule. (Discipline code 3)

13.   Reporting to Work Under Influence of Alcohol or Drugs — Reporting to work
under the influence of alcohol or drugs is prohibited. This includes reporting
to work at beginning of shift, after lunch, or at anytime during your work
hours. (Discipline code 3)

14. Sleeping — Sleeping during work hours is prohibited. (Discipline code 3)

15.   Firearms, Explosives, Weapons — Possession of firearms, explosives, or
weapons on company property are prohibited. Fireworks are considered explosives.
(Discipline code 3)

Page 59 of 64



--------------------------------------------------------------------------------



 



16.   Slowdown — Intentional holding back, slowing down, hindering, or limiting
ones own production, or encouraging, coercing, or bribing others to do the same
is prohibited. (Discipline code 3)

17.   Untruthful Statements — Untruthful statements by employees to management,
including their Supervisor, who are responsible for the administration of
company rules and regulations and the work agreement are a violation.
(Discipline code 3)

18.   Disorderly Conduct/Horseplay — Disorderly conduct including but not
limited to such things as so called practical jokes, horseplay, rowdiness,
running, scuffling, throwing things, threatening, intimidating, coercing,
interfering with other employees, shouting vulgarities, issuing false
statements, etc., are prohibited. (Discipline code 2) Property damage as a
result of violation of this rule must be paid for or the employee will be
subject to discharge. (Discipline code 4)

19.   Bulletin Boards/Notices — Altering or removing any matter, which has been
posted by the company on bulletin boards or other locations, is prohibited.
(Discipline code 2)

20.   Notice Posting by Employees — Notices of any type posted by employees are
prohibited unless authorized by a Supervisor. (Discipline code 2)

21.   Solicitation — Employees may not solicit or sell anything unless
authorized by a Supervisor. This includes taking up collections for any reason
or distribution of literature. (Discipline code 2)

22.   Perform Other Than Company Work — Performing work on company premises that
is not authorized by the company is prohibited. (Discipline code 2)

23.   Rest Breaks — The policy for breaks is one (1) ten (10) minute break in
the first part of the shift and one (1) ten (10) minute break in the last part
of the shift. Employees will be allowed an additional break of ten (10) minutes
by their Supervisor if overtime is worked but not unless the overtime is for
over one and one half (1 1/2) hours in addition to the regular eight (8) hours.
Taking unauthorized breaks as well as failure to begin work for any reason after
break or lunch period is a violation. (Discipline code 2)

24.   Visitors — Bringing visitors into the plant or asking them to come in and
visit is prohibited unless approval is granted by your Supervisor. (Discipline
code 2)

Page 60 of 64



--------------------------------------------------------------------------------



 



25.   Borrowing Tools From Other Employees —Borrowing tools from other employees
without their permission is prohibited. (Discipline code 2)

26.   Vending Machine Damage — Abusing vending machines is prohibited. When
malfunction occurs, report the problem to the proper person. (Discipline code 2)
Property damage as a result of the violation must be paid for by the employee or
the employee will be subject to discharge.

27.   Permission to Discuss Grievance — The Company has the right to expect
employees and the Union committeemen to obtain permission from the respective
Supervisors before stopping work and pursuing a grievance. In order to minimize
loss of production the Supervisor may schedule the time for the discussion to
take place at a later time. In no case will the Supervisor delay approval and
scheduling of a grievance meeting requested of them later than the day after
receiving such a request. Union committee members shall confine their grievance
activities to matters arising within their area of jurisdiction. Failure to
obtain permission of an employee’s and committeeman’s respective Supervisor
before discussion of a grievance on company time is considered a violation.
(Discipline code 2)

28.   Reading on Work Time — Reading literature not pertaining to business on
the job during work hours is prohibited. (Discipline code 1)

29.   Leaving Work Station Without Permission -— Leaving the work station and/or
department without permission from your Supervisor during work hours or failure
to return within a reasonable time is a violation under this rule. Certainly
permission is not necessary to go to the drinking fountain or restroom so long
as the privilege is not abused. (Discipline Code 1)

30.   Loafing, Loitering — Employees are expected to work steadily each hour for
which they are paid. Loafing, loitering in the work areas or restrooms, or
engaging in excessive visiting during working hours is prohibited. (Discipline
code 1)

31.   Safety — Employees are required to comply with all safety and health
standards and all rules, regulations, and orders issued pursuant to Federal and
State Safety and Health Laws and all rules, regulations, and requirements issued
by the Company. (Discipline code 1)

Page 61 of 64



--------------------------------------------------------------------------------



 



32.   Failure to Punch Own Time Card — Timekeeping is the law and failure to
punch your card properly is considered a violation. (Discipline code 1)

33.   Unsatisfactory Work Performance — Anyone whose work is unsatisfactory will
be given a fair amount of time to bring their performance up to a satisfactory
level. Unsatisfactory performance by an employee cannot be allowed to continue.
(Discipline code 1)

34.   Willful Littering / Poor Housekeeping — Willful littering and poor
housekeeping are a violation. (Discipline code 2)

35.   Company Telephone Use — Use of a company telephone is prohibited; this
includes the Pay Phone except during breaks and lunch, unless approved each time
by a Supervisor. (Discipline code 1)

36.   Stopping Work Early Before Break, Lunch, End of Shift — Stopping early
without approval of Supervisor is prohibited. (Discipline code 1)

37.   Entering Plant — Entering the plant or workplace at unauthorized points or
after your shift ends is prohibited unless permission is granted by a
Supervisor. (Discipline code 1)

38.   Absence Two (2) Consecutive Work Days — No Contact With Supervisor — Any
employee who is absent for two (2) consecutive work days for any reason without
notifying their Supervisor will be considered to have voluntarily quit.
Employees will not be reinstated unless absence was for good and sufficient
reason and the employee can show that he could not contact their Supervisor.
(Discipline code 4)

39.   Multiple Violations —Any combination of infractions with Code violations
that total up to 9 (except when the last infraction was six (6) months or more
since the previous infraction). (Discipline code 4)

     
 
   Example: 2 Code 1’s = 2
 
  2 Code 2’s = 4
 
  1 Code 3 = 3
 
   
 
  9 = Code 4

40.   Failure to Immediately Report an On-The-Job Injury to Supervisor — Failure
to immediately report an on-the-job injury to your Supervisor will result in

Page 62 of 64



--------------------------------------------------------------------------------



 



    disciplinary action. (Immediately means at least the same day of injury.)
(Discipline code 3)

41.   Reporting to Work After Shift has Started—An employee that reports to work
after the scheduled shift has began must notify their Supervisor before starting
work. (Discipline code 1)

42.   Tardiness — Reporting to work within the first thirty (30) minutes after
the starting time of the shift as well as the first thirty (30) minutes after
the end lunch is considered tardiness. An employee that accumulates five (5) or
more violations in a thirty (30) day period will result in disciplinary action.
Any one (1) violation after the initial five (5) will result in the next step of
discipline. (Discipline code 1)   43.   Absence — Failure to be present at work
is of two (2) types of absence—Partial and Full.       Partial Absence is when a
person makes themselves available for less then the last seven and one-half (7
1/2) hours of a shift.       Full Absence is when a person does not avail
themselves for work during a scheduled shift.       Both absences are serious
problems, but partial absence has less impact on production requirements than
full absences. Consequently, their impact is weighed accordingly. Each Partial
Absence is a #1, and each Full Absence is a #2. Employee must contact their
Supervisor each day to report an absence before the shift starts unless their
Supervisor tells them otherwise.       Any combination of absences with a
weighted value of five (5) within any sixty (6) day period will result in Code 2
discipline.       Only absences caused by medical disability and substantiated
by written proof from a doctor will be excused. The first two consecutive work
days absent for personal illness will be weighted as one absence; all following
consecutive work days will be weighted as 1 day’s absence each. All other
absences, regardless of reason, will be weighted for disciplinary purposes.

44.   Unauthorized Overtime — Exceeding the maximum number of overtime hours
scheduled by supervision without authorization is prohibited. (Discipline code
2) (added January 8, 2007)

Page 63 of 64



--------------------------------------------------------------------------------



 



45.   Leaving Company Property — Failure to punch out before leaving Company
property while not on Company business is prohibited. (Discipline code 2) (added
January 8, 2007).

                  Discipline   1st   2nd   3rd   4th Code   Violation  
Violation   Violation   Violation  
1
  Verbal   Written   Written   Discharge
 
  Warning   Warning   Warning    
 
          3 day    
 
          Suspension    
 
          Without pay    
 
               
2
  Written   Written   Discharge    
 
  Warning   Warning        
 
      3 day        
 
      Suspension        
 
      Without pay        
 
               
3
  Written   Discharge        
 
  Warning            
 
  3 day            
 
  Suspension            
 
  Without pay            
 
               
4
  Discharge            

Page 64 of 64